DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 34 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 34 recites that “an entire silicon-germanium heteroepitaxial layer is grown above a top surface of the selective growth mask layer.” In the present specification, the only disclose of an etched back upper surface (as recited in claim 31, from which claim 34 depends) is with bottom of the heteroepitaxial layer below the top of the growth mask (FIG. 1E). This is no disclose of the invention of claim 34.

Claim 34 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 34 recites that “an entire silicon-germanium heteroepitaxial layer is grown above a top surface of the selective growth mask layer.” In the present specification, the only disclose of an etched back upper surface (as recited in claim 31, from which claim 34 depends) is with bottom of the heteroepitaxial layer below the top of the growth mask (FIG. 1E). This is no disclose or enablement of of the invention of claim 34.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 31-33, 36, 37, 39, 41, and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glass in view of Doyle.
Claim 31: Glass discloses
providing a silicon semiconductor substrate (302, [0032], [0052]); 
forming a nanostructured pedestal (350) on the semiconductor substrate, the pedestal having a top surface and a side surface; 
providing a selective growth mask layer (320) on the top surface and side surface of the pedestal; 
selectively etching-back the exposed top surface of the pedestal to form a seed area (FIG. 3C), the seed area having a first linear surface dimension that ranges from about 10 nm to about 50 nm; 
Glass discloses use with the 10 nm node ([0030]). The 10 nm node refers to devices in which the smallest device dimensions are 10 nm. Those in the art would expect the width of the fins 350 of Glass to be 10 nm in the 10 nm node, or definitely less than 50 nm.
and growing a silicon-germanium heteroepitaxial layer (310, [0052]) on the seed area without nucleating substantially any threading dislocations, at least a portion of the silicon-germanium heteroepitaxial layer extending above the selective growth mask layer  and having a width dimension that is wider than a corresponding width dimension of the seed area (FIG. 3D), wherein the portion of the silicon-germanium heteroepitaxial layer above the selective growth mask layer has a polygonal cross-sectional shape (diamond shape, FIG. 3D).
Glass does not go into the details of the formation of growth mask (STI) 320. Doyle discloses:
providing a selective growth mask layer on the top surface and side surface of the pedestal (FIG. 3A); 
removing a portion of the selective growth mask layer to expose the top surface of the pedestal (FIG. 3F); 
It would have been obvious to have used this technique in Glass, particularly when forming a device with different fin heights, e.g. when integrating memory and logic transistors (Doyle at [0001]).
Glass discloses process the same as the present claimed in the important aspects, including the size of the seed area (see the present application at [0031]). Thus those in the art would expect the same outcome, including the same defects and dislocations or lack thereof. “Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke, supra. Whether the rejection is based on ‘inherency’ under 35 USC 102, on ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F.2d 1252,1254,195 USPQ 430, 433-434 (CCPA 1977).
Claim 32: Glass discloses process the same as the present claimed in the important aspects, including the size of the seed area (see the present application at [0031]). Thus those in the art would expect the same outcome, including the same defects and dislocations or lack thereof. “Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke, supra. Whether the rejection is based on ‘inherency’ under 35 USC 102, on ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F.2d 1252,1254,195 USPQ 430, 433-434 (CCPA 1977).
Claim 33: the silicon-germanium heteroepitaxial layer slopes outward proximate the seed area and slopes inward distal from the seed area (Glass FIG. 3D).
Claim 36: the nanostructured pedestal comprises a single crystal material chosen from silicon, III-V materials, sapphire and SiC ([0032]). Glass does not explicitly state that the substrate is single crystal, but epitaxy is inherently a single crystal technique, as the purpose is to match the crystal structure of the epitaxial layer to the layer it is grown on. Thus because the substrate of Glass is used for epitaxy, it will be single crystal.
Claim 37: the nanostructured pedestal comprises a single crystal material chosen from GaAs, GaSb and GaN ([0032]). Glass does not explicitly state that the substrate is single crystal, but epitaxy is inherently a single crystal technique, as the purpose is to match the crystal structure of the epitaxial layer to the layer it is grown on. Thus because the substrate of Glass is used for epitaxy, it will be single crystal.
Claim 39: the silicon-germanium heteroepitaxial layer comprises a semiconductor material other than III-V materials ([0052]). Silicon Germanium is a semiconductor material other than III-V materials.
Claim 41: Glass discloses forming a portion of a transistor (300) from the silicon-germanium heteroepitaxial layer (FIG. 3D).
Claim 42: Glass discloses
providing a silicon semiconductor substrate (302, [0032], [0052]); 
forming a nanostructured pedestal (350) on the semiconductor substrate, the pedestal having a top surface and a side surface (FIG. 3B); 
providing a selective growth mask layer (320); 
selectively etching-back the exposed top surface of the pedestal to form a seed area (FIG. 3C); 
and growing a silicon-germanium heteroepitaxial layer (310, [0052]) on the seed area without nucleating substantially any threading dislocations, at least a portion of the silicon-germanium heteroepitaxial layer extending above the selective growth mask layer and having a width dimension that is wider than a corresponding width dimension of the seed area (FIG. 3D), wherein the portion of the silicon-germanium heteroepitaxial layer above the selective growth mask layer has a polygonal cross-sectional shape (Diamond shape, FIG. 3D).
Glass discloses use with the 10 nm node ([0030]). The 10 nm node refers to devices in which the smallest device dimensions are 10 nm. Those in the art would expect the width of the fins 350 of Glass to be 10 nm in the 10 nm node, or definitely less than 50 nm.
Glass does not disclose the second dimension of the seed area. However, changes in dimension are not typically a source of patentable distinction absent unexpected results. MPEP 2144.04(IV).
Glass discloses process the same as the present claimed in the important aspects, including the size of the seed area (see the present application at [0031]). Thus those in the art would expect the same outcome, including the same defects and dislocations or lack thereof. “Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke, supra. Whether the rejection is based on ‘inherency’ under 35 USC 102, on ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F.2d 1252,1254,195 USPQ 430, 433-434 (CCPA 1977).

Claims 40 and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glass in view of Doyle and Jin, US 2009/0170251. Glass does not disclose how much of the SiGe is silicon and how much is germanium. However, it was well known in the art that SiGe in the range of the claimed composition could be e grown for use in a transistor. See e.g. Jin at [0017]: “FIG. 2 illustrates the example substrate after a silicon germanium (Si.sub.1-xGe.sub.x) layer 120 is selectively formed (grown) on three sides of the fin 100. The initial percentage of Ge (x) in the Si.sub.1-xGe.sub.x layer 120 may be in the range of 5-40%.” It would have been obvious to use the many SiGe compositions known in the art.

Claims 35, 38, 43, and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glass in view of Doyle and Von Kanel, US 2013/0037857. (001) silicon substrates were by far the most common, including for epitaxy. See e.g. Von Kanel, [0010], various other paragraphs which disclose SiGe heteroepitaxy on (001) silicon. It would have been obvious to have used (001) silicon in Glass as the most common, expected, and known for use with SiGe heteroepitaxy.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER BRADFORD/Primary Examiner, Art Unit 2897